In a proceeding pursuant to section 618 of the Insurance Law for leave to bring an action against the Motor Vehicle Accident Indemnification Corporation, the appeal is from an order of the Supreme Court, Kings County, dated June 21, 1972, which denied the application. Order reversed, without costs, and proceeding remitted to the Special Term for a hearing and a new determination, in accordance with the views herein set forth. We hold as a matter of law that a parole officer is a peace officer within the meaning of subdivision (b) of section 608 of the Insurance Law. However, we are of the opinion that triable issues of fact are presented on the question of whether the reporting of the alleged hit-añdrun accident to the parole officer 28 hours after its occurrence was done, as set forth in the above-mentioned statute, as soon as was “reasonably possible”. In light of the foregoing, the fact that the Police Department was notified of the alleged accident five days after its occurrence is not relevant to a proper determination of the proceeding. Gulotta, P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.